

ALIGN TECHNOLOGY, INC.


FIFTH AMENDMENT
TO CREDIT AGREEMENT


This FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is dated as of
January 31, 2017 and entered into by and among Align Technology, Inc., a
Delaware corporation ("Borrower") and Wells Fargo Bank, National Association
("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement dated as of March 22, 2013 (as
amended, the "Credit Agreement"), by and between Borrower and Bank. Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes as set forth below.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


Section 1. AMENDMENTS TO THE CREDIT AGREEMENT


The “Maturity Date” as defined in the Section entitled “LINE OF CREDIT” is
hereby amended to March 22, 2018.




Section 2. CONDITIONS TO EFFECTIVENESS


Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the "Fifth Amendment Effective Date"):


A.     On or before the Fifth Amendment Effective Date, Borrower shall deliver
to Bank executed copies of this Amendment, dated the Fifth Amendment Effective
Date.


B. Bank shall have executed this Agreement.


C.     On or before the Fifth Amendment Effective Date, all corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Bank and its counsel shall be satisfactory in form and substance
to Bank and such counsel, and Bank and such counsel shall have received all such
counterpart originals or certified copies of such documents as Bank may
reasonably request.




- 1 -



--------------------------------------------------------------------------------




Section 3. BORROWER'S REPRESENTATIONS AND WARRANTIES


In order to induce Bank to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower represents and warrants to
Bank that the following statements are true, correct and complete:


A.     Legal Status. Borrower has all requisite corporate power and authority to
enter into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, the Credit Agreement as amended by this Amendment
(the "Amended Agreement")


B.     Authorization and Validity. The execution and delivery of this Amendment
and the performance of the Amended Agreement have been duly authorized by all
necessary corporate action on the part of Borrower, and this Amendment and the
Amended Agreement are the legally valid and binding agreements and obligations
of Borrower or the party which executes the same, enforceable against Borrower
or the party which executes the same in accordance with their respective terms.


C.     No Violation. The execution and delivery by Borrower of this Amendment
and the performance by Borrower of the Amended Agreement do not and will not
violate any provision of any law or regulation, or contravene any provision of
the Articles of Incorporation or By-Laws of Borrower, or any of its Subsidiaries
or result In any breach of or default under any contract, obligation, indenture
or other instrument to which Borrower is a party or by which Borrower or any of
its Subsidiaries may be. bound.


D.     Incorporation of Representations and Warranties From Loan Documents. The
representations and warranties contained in the Credit Agreement and in the
other Loan Documents are and will be true and correct in all material respects
(except for any such representation or warranty that is qualified by materiality
or reference to a Material Adverse Effect, which such representation and
warranty shall be true and correct in all respects) on and as of the Fifth
Amendment Effective Date with the same effect as though such representations and
warranties were made on and as of that date, except to the extent such
representations and warranties specifically relate.to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date (except for any such representation or warranty that is
qualified by materiality or reference to a Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects as of such
earlier date).


E.     Absence of Default. No Event of Default and no Potential Event of Default
has occurred and is continuing or exists or will result from the consummation of
the transactions contemplated by this Amendment.


Section. 4. MISCELLANEOUS


A.     Reference to and Effect on the Credit Agreement and the Other Loan
Documents.


(i)
On and after the Fifth Amendment Effective Date, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof', "herein" or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the "Credit Agreement", "thereunder", "thereof' or words of like
import referring to the Credit Agreement shall mean and be a referenced to the
Amended Agreement.



- 2 -



--------------------------------------------------------------------------------






(ii)
Except as specifically amended by this Amendment, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.



(iii)
The execution, delivery and performance of this Amendment shall not, except as
expressly provided herein, constitute a waiver of any provisions of, or operate
as a waiver of any right, power or remedy of Bank under, the Credit Agreement or
any of the other Loan Documents.



B.     Fees and Expenses. Borrower acknowledges that all costs, fees and
expenses as described in the Section of the Credit Agreement entitled
"MISCELLANEOUS: COSTS, EXPENSES AND ATTORNEYS' FEES" incurred by Bank and its
counsel with respect to this Amendment and the documents and transactions
contemplated hereby shall be for the account of Borrower.


C.     Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.


D.     Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.


E.     Counterparts; Effectiveness. This Amendment may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed to be
an original, and all of which when taken together shall constitute one and the
same Amendment. This Amendment (other than the provisions of Section 1 hereof,
the effectiveness of which is governed by Section 2 hereof) shall become
effective upon the execution of a counterpart hereof by Borrower and Bank and
each of the Loan Parties and receipt by Borrower and Bank of written or
telephonic notification of such execution and authorization of delivery thereof.


- 3 -



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.



 
ALIGN TECHNOLOGY, INC.
 
 
 
 
By:
/S/    Roger E. George      
 
Name:
Roger E. George
 
Title:
Vice President, Legal and Corporate
 
 
General Counsel
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
  
 
 
 
By:
/S/    Charles M. Goldberg      
 
Name:
Charles M. Goldberg
 
Title:
Senior Vice President
 
 
 

















- 4 -



--------------------------------------------------------------------------------






GUARANTORS' CONSENT AND REAFFIRMATION


Each undersigned guarantor of all indebtedness of ALIGN TECHNOLOGY, INC. to
WELLS FARGO BANK, NATIONAL ASSOCIATION hereby: (i) consents to the foregoing
Amendment; (ii) reaffirms its obligations under its respective Continuing
Guaranty; (iii) reaffirms its waivers of each and every one of the defenses to
such obligations as set forth in its respective Continuing Guaranty; and (iv)
reaffirms that Its obligations under its respective Continuing Guaranty are
separate and distinct from the obligations of any other party under the Credit
Agreement (as defined in said Amendment) and the other Loan Documents (as
defined in the Credit Agreement).


GUARANTORS:
 
 
CADENT HOLDINGS, INC.
By:
/S/    Roger E. George      
Name:
Roger E. George
Title:
Secretary
 
 
 
 
CADENT INC.
By:
/S/    Roger E. George      
Name:
Roger E. George
Title:
Vice President and Secretary











- 5 -

